On June 29, 2000, the defendant was sentenced to the following: Count I: Six (6) months in the Lewis and Clark County Jail, for the offense of Criminal Trespass to Property, a misdemeanor; Count II: One (1) year in the Lewis and Clark County Jail, for the offense of Partner or Family Member Assault, a misdemeanor; Count III: Six (6) months in the Lewis and Clark County Jail, for the offense of Criminal Trespass to Property, a misdemeanor; Count IV: Six (6) months in the Lewis and Clark County Jail, for the offense of Criminal Trespass to Property, a misdemeanor; CountV: One (1) year in the Lewis and Clark County Jail, for the offense of Stalking, a misdemeanor; and Count VI: Five (5) years in the Montana State Prison, for the offense of Stalking, a felony. In addition, the defendant is sentenced to the Montana State Prison for a period of twenty (20) years, with five (5) years suspended, for persistent felony offender status. The sentences imposed for Counts I, II, III, IV and V shall run concurrently with each other and concurrently with the sentences imposed for Count VI and for the persistent felony offender status. The sentence imposed for persistent felony offender status shall run consecutively to the sentence imposed for Count VI.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jon Moog. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification to the term of the sentence are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. However, the Division modifies the following conditions to provide a more precise definition of the condition: Condition #9: The defendant shall at no time, while on supervision, have a telephone listed to him or by him or any other person without permission of the supervising officer; and Condition #10: The defendant shall inform any *64women with whom he has an intimate relationship with in the future, of his past criminal history. The Division also finds the fines in Count V of $1,000 and Count VI of $10,000 excessive and therefore modifies the fines as follows: Count V: The Defendant shall be fined $1,000, all suspended, and shall pay the mandatory surcharges of $30; and Count VI: The Defendant shall be fined $10,000, all suspended, and shall pay the mandatory surcharges of $35.
Done in open Court this 16 th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.